Citation Nr: 9921947	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1977 to December 
1987. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 1997.  A statement of the case was mailed to the 
veteran in August 1997.  The veteran's substantive appeal was 
received in September 1997.  


REMAND

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, indicates that the veteran served from 
January 1977 to December 1987.  He was honorably discharged 
under the provisions of Army Regulation 635-100, Chapter 3, 
Section XXXI.  The narrative reason for separation was:  
"Failure of selection, permanent promotion."  The separation 
code was "LGB."  According to Army Regulations, this type 
of discharge is involuntary.  Information from the Department 
of Defense (DOD) revealed that the veteran's discharge was 
for the convenience of the Government.  In addition, 
information from DOD shows that the veteran subsequently 
served in the Selected Reserve from September 2, 1987 to 
January 4, 1988; however, there is no information regarding 
why the veteran did not complete his Selected Reserve 
enlistment term.  

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans, such as 
the appellant, with remaining Chapter 34 eligibility may, 
under certain conditions, qualify for continued educational 
assistance under Chapter 30.  In addition, veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30 pursuant to 38 U.S.C.A. § 3012(a)(1)(B), if 
the individual has combined active duty service and service 
in the Selected Reserve.  In certain instances, 38 U.S.C.A. § 
3012(a)(1)(B) does not require 4 years of service.  

The Board notes that consideration regarding entitlement 
pursuant to combined active duty service and service in the 
Selected Reserve cannot be ascertained without verification 
of all periods of the veteran's service in the Selected 
Reserve, his Selected Reserve enlistment term, and the 
reason(s) for the veteran's discharge from the Selected 
Reserve.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should verify from DOD the 
period(s) of the veteran's service in the 
Selected Reserve, his Selected Reserve 
enlistment term(s), and the reason(s) for 
the veteran's discharge from the Selected 
Reserve.

2.  The RO should readjudicate the 
veteran's claim for eligibility for 
educational assistance benefits under 
Chapter 30, Title 38, United States Code 
taking into consideration 38 U.S.C.A. § 
3012 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.7044 (1998).  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




